—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered February 7, 2000, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 12V2 to 25 years, unanimously affirmed.
Defendant knowingly and intelligently waived his right to appeal (see, People v Moissett, 76 NY2d 909), and this waiver *309forecloses review of his excessive sentence claim (People v Seaberg, 74 NY2d 1, 9). In any event, we perceive no basis for a reduction of sentence. Concur — Tom, J.P., Mazzarelli, Sullivan, Wallach and Marlow, JJ.